Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ken Bousfield on 3/24/2020.

The application has been amended as follows: 
IN THE CLAIMS:

Claim 76.  (Currently Amended) An energy recycling system comprising the distillation apparatus of claim 62 and
a sump to collect condensed liquid from any components of the distillation apparatus;
at least one other heat exchanger;
a control valve with at least one input for hot water and at least one output connected to said at least one other heat exchanger, said control valve being operable to direct flow of the input to said at least one output 
a fluid conduit connected to transport hot water from said sump to the input of the control valve;
when said control valve directs hot water to said at least one other heat exchanger 
at least one sensor mounted to monitor a system parameter; and
said control valve being connected to function in response to the at least one sensor 






Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Consider Canadian Patent Application 2801236 to Curlett, which teaches a heat exchanger 12e, submerged within a liquid 12a, with compressor 12d, to provide steam (a vapor) to cycle steam (that is receive from and input to) to heat exchanger 12a. (Curlett, p. 7-8). However, there is no indication that the heat exchanger 12e is configured to float within the liquid medium, nor is there an indication that the device can accommodate changes in fluid level of its source liquid (e.g. the fluid being heated equivalent to liquid 12a).
Consider U.S. Patent 2,065,147 to Munson.  While Munson teaches a “floating calandria” equivalent to a tube and shell heat exchanger, it does not teach wherein a compressor is utilized to receive the vapor (here, steam) from the shell side and recycle it to the inlet side of the floating heat exchanger. (Munson, Fig. 1, p. 1, ln. 30-33). Munson teaches removal of gases from the exchanger through line 23, but does not teach or suggest that said gases are fed to the inlet side of a compressor. (Id. at p. 1, ln. 41-45).  Rather, Munson teaches that the gases are removed from the system through a flue. (Id.).
Consider also U.S. Patent Application Publication 2011/0011724 to Schmitt, which teaches a floating heat exchanger. (Schmitt, para. [0009]).  However, the floating heat exchanger of Schmitt is not configured to provide vapor to a compressor on one side of the heat exchanger, nor to receive on another, and relies on a pump rather than a compressor, as its working fluid is water (i.e. a liquid). (Id. at para. [0017]-[0025]).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK N MUELLER whose telephone number is (571)270-5913.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEREK N MUELLER/Primary Examiner, Art Unit 1772